J.F. Daly, J.
—It does not appear that any question decisive of the case was overlooked by the court, or that the decision is inconsistent with any statute or controlling decision. Rule 16, Com. Pl. Rules; Curley v. Tomlinson, 5 Daly, 283. There is no evidence that the court overlooked section 3221 of the Code in disposing of this appeal. That section applies in a case like this one and the judgment was correct.
The motion for re-argument, or for leave to appeal to the court of appeals, must be denied, with ten dollars costs.